DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/10/2022 has been entered.
Status of Claims
Applicant's arguments, filed 10/10/2022, have been fully considered.  The following rejections and/or objections are reiterated.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 10/10/2022.
Applicants have canceled claim 4.
Applicants have left claims 1-3 and 5-20 as originally filed/previously presented. 
Claims 1-3 and 5-20 are the current claims hereby under examination.




Drawings - Withdrawn
Response to Arguments
Applicant’s arguments, see page 6 of Remarks, filed 10/10/2022, with respect to claim 4 and the drawings filed on 04/16/2022 have been fully considered and are persuasive. Applicants have canceled claim 4. The objection of the drawings has been withdrawn. 
Claim Interpretation - 35 USC § 112(f) - Maintained
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an audio collection device” in claim 1, line 8; 
“a secondary audio collection device” in claim 5, lines 1-2; and
“attachment means” in claim 10, line 2.
These limitations are being interpreted as follows:
“a microphone”, or equivalents thereof, as described in para. [00036] of the specification filed on 04/16/2020;
“a microphone”, or equivalents thereof, as describe in para. [00031] of the specification filed on 04/16/2020; and
“screws, fasteners, pins, brackets, pegs, rivets, clips, …”, or equivalents thereof, as described in para. [00035] of the specification filed on 04/16/2020. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103 - Maintained
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Spiegel et al. (Pub. No. US 2017/0340306) (previously cited), hereinafter referred to as Spiegel, in view of Mansy et al. (Pub. No. US 2004/0032957) (previously cited), hereinafter referred to as Mansy, in view of Marshall et al. (Pub. No. US 2021/0000442) (previously cited), hereinafter referred to as Marshall.
The claims are generally directed towards an intestinal audio device and a method of using the intestinal audio device, the intestinal audio device comprising a patient interface adapted to attach to a surface of a patient's abdomen; a diaphragm adapted to vibrate in response to intestinal sounds to create acoustic pressure waves which amplify intestinal sounds made within a patient's abdomen resulting in audio data for collection; an acoustic chamber adapted to receive acoustic pressure waves caused by diaphragm vibrations which amplify the intestinal sounds; an audio collection device located in or near the acoustic chamber; a housing comprising a computer; a memory comprising one or more algorithms, wherein at least one of the one or more algorithms analyzes collected audio data for false signals due to ambient noise, wherein at least one of the one or more algorithms analyzes two or more spectral event values over time, wherein at least one of the one or more algorithms serves to produce a slope of a linear regression analysis of the two or more spectral event values over time, wherein the slope of the linear regression is compared to a pre-determined slope threshold for making a binary prediction; and a user interface comprising a display.
Regarding Claim 1, Spiegel discloses an intestinal audio analysis device (Abstract, “acoustic sensor and vibration actuator … acoustic signals as gastrointestinal sounds…”) comprising: 
a patient interface (Fig. 1, element 12, “acoustic sensor”) adapted to attach to a surface of a patient's abdomen (para. [0038], “acoustic sensors that are applied to the anterior wall of abdomen …”); 
an audio collection device located in or near the acoustic chamber (Fig. 3, element 52 and para. [0046], “held within the sensor housing 42 is … a sensor microphone”); 
a housing comprising a computer (Fig. 1, element 20 and 22, and para. [0041], “processor”); 
a memory comprising one or more algorithms (Fig. 1, element 28, and para. [0041], “memory for storing the acquired data and/or programming associated with data acquisition/signal processing”), 
wherein at least one of the one or more algorithms analyzes collected audio data for false signals due to ambient noise (para. [0076], “processed data records resulting in selection and discrimination … environmental noise or other physiological phenomena not associated with motility must be discriminated against…”), and 
a user interface comprising a display (Fig. 1, element 26, and para. [0041], “unit may have a user interface for user manipulation of the device via a display”).
However, Spiegel does not explicitly disclose a diaphragm adapted to vibrate in response to intestinal sounds to create acoustic pressure waves which amplify intestinal sounds made within the patient's abdomen resulting in audio data for collection and an acoustic chamber adapted to receive acoustic pressure waves caused by diaphragm vibrations which amplify the intestinal sounds.
Mansy teaches of a sensor for use comprising a housing and an acoustic transducer within the house (Abstract). Mansy further teaches that sensor can be used for detecting sounds emanating from a patient’s gastrointestinal system (para. [0035]). Mansy further teaches that the sensor includes a diaphragm (Fig. 1, element 18) to form a housing (Fig. 1, element 20). Mansy further teaches that the diaphragm causes sounds to vibrate and amplify the sounds within the house in order to be collected by an acoustic transducer (para. [0026]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the intestinal audio analysis device disclosed by Spiegel to explicitly include a diaphragm and an acoustic chamber. Mansy teaches that a diaphragm can be used in order to cover the electric transducer from outside elements such as liquids, which creates a sealed chamber in order to increase and improve the acoustic sensitivity of the sensor to provide sensor results (para. [0022]).
However, modified Spiegel does not explicitly disclose wherein at least one of the one or more algorithms analyzes two or more spectral event values over time, wherein at least one of the one or more algorithms serves to produce a slope of a linear regression analysis of the two or more spectral event values over time, and wherein the slope of the linear regression is compared to a pre-determined slope threshold for making a binary prediction. 
Marshall discloses a system for indicating the likelihood of a gastrointestinal condition comprising a sound detector (Fig. 1, element 12), which can include an acoustic sensor that is locatable in proximity of an abdominal region to detect bowel sounds (para. [0030]). Marshall teaches of a memory with instructions to perform the signal processing (para. [0060]). Marshall further teaches detecting bowel sounds, identifying a plurality of bowel sounds within the signal, and identifying features from the sounds to determine a statistical distribution to provide an indication of the existence of non-existence of a GI condition (para. [0009]). Marshall further teaches the signals are converted to obtain a frequency spectrum (para. [0107]), and a linear regression model is applied to predict the probability of the recorded audio being positive (para. [0163]). Marshall further teaches that the GI determiner compares the calculated value to a threshold in order to determine if a patient may have a GI disorder (para. [0193]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processing and memory system disclosed by modified Spiegel to additionally include an analysis system to compare a calculated value to a threshold in order to make a binary prediction. Marshall teaches that the statistical analysis allows for providing an indication of the existence or non-existence of a GI disorder by comparing the analysis with reference parameters (para. [0021]). Further, one of ordinary skill in the art would recognize that spectral analysis is one of many common analysis methods. 
Regarding Claim 2, modified Spiegel discloses the device of claim 1, wherein the display comprises a graphical user interface (para. [0064], “application software includes … user interactive systems including a touch screen display”).
Regarding Claim 3, modified Spiegel discloses the device of claim 1, wherein the device is configured to collect and analyze audio signals from the patient to predict likelihood of a gastrointestinal impairment before clinical signs of the gastrointestinal impairment occur (para. [0022], “acquire acoustic signals as gastrointestinal sounds, processes the signals, and provides actionable data to patients …” and para. [0092], “detection of motility abnormalities in functional GI disorders …”).
Regarding Claim 5, modified Spiegel discloses the device of claim 1, wherein the device further comprises a secondary audio collection device (Fig. 1, element 12, and para. [0039], “two-sensor linear array of digital stethoscope transducers”).
Regarding Claim 6, modified Spiegel discloses the device of claim 5, wherein the secondary audio collection device is configured to collect ambient noise (para. [0041], “acoustic sensors are configured to continuously and non-invasively monitor and capture a range of audio signals with represent gastrointestinal and abdominal wall functions …” and para. [0076], “processed data records resulting in selection and discrimination … environmental noise or other physiological phenomena not associated with motility must be discriminated against…”).
Regarding Claim 7, modified Spiegel discloses the device of claim 1, wherein the patient interface collects acoustic sound waves and the at least one audio collection device collects audio data processed from the acoustic sound waves (para. [0041], “acoustic sensor continuously monitor and capture a range of audio signals … data acquired by the sensors are fed to a gateway controller which houses signal processing and data acquisition circuitry …”).
Regarding Claim 8, modified Spiegel discloses the device of claim 5.
However, modified Spiegel does not explicitly disclose wherein the secondary audio collection device further comprises a diaphragm.
Mansy further teaches that the sensor includes a diaphragm (Fig. 1, element 18) to form a housing (Fig. 1, element 20). Mansy further teaches that the diaphragm causes sounds to vibrate and amplify the sounds within the house in order to be collected by an acoustic transducer (para. [0026]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the intestinal audio analysis device disclosed by Spiegel to explicitly include a diaphragm and an acoustic chamber. Mansy teaches that a diaphragm can be used in order to cover the electric transducer from outside elements such as liquids, which creates a sealed chamber in order to increase and improve the acoustic sensitivity of the sensor to provide sensor results (para. [0022]).
Regarding Claim 9, modified Spiegel discloses the device of claim 1.
However, modified Spiegel does not explicitly disclose wherein the housing further comprises a separable top portion and lower portion.
Mansy further teaches where the housing may be removable or detachable between the horn or bell and the diaphragm (para. [0021]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing discloses by modified Spiegel to further include a separable top and lower portion. Mansy teaches that a separable portion allows for disposal and replacement of the parts and allows for the sensor to be reused while replacing the lower portion (para. [0021]). One of ordinary skill would have further recognized the benefit of separable portions for the ease of cleaning, sterilization, and cost (para. [0021]). 
Regarding Claim 10, modified Spiegel discloses the device of claim 9.
However, modified Spiegel does not explicitly disclose wherein the separable top portion and lower portion are secured using attachment means.
Mansy further teaches the separate structures can be attached using any suitable fastening technique (para. [0021]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the separable top and lower portion disclosed by modified Spiegel to explicitly include an attachment means. One of ordinary skill would recognize the benefit of including a fastening means that allows for attachment and detachability in order to permit disposal and replacement of certain parts quickly (para. [0021]). 
Regarding Claim 11, modified Spiegel discloses a method of predicting a likelihood of a gastrointestinal impairment occurring (para. [0070], “abdominal statistics signal processing methods that classify … motility events…”), the method comprising: 
recording intestinal sounds to generate audio data of a patient (para. [0041], “acoustic sensors are configured to continuously and non-invasively monitor and capture a range of audio signals … captured data is recorded by the system”; 
processing the audio data to identify predictive spectral events (para. [0041], “data acquired by the sensors are fed to a gateway controller which houses signal processing and data acquisition circuitry” and para. [0070], “abdominal statistics signal processing application programming may apple statistics that classify one or more of the following motility events …”); 
analyzing the processed audio data for false signals due to ambient noise and mitigating for the false signals if the analyzing for false signals indicates mitigation is necessary (para. [0076], “processed data records resulting in selection and discrimination … environmental noise or other physiological phenomena not associated with motility must be discriminated against…”), 
wherein the method is performed with the device of claim 1 (para. [0132], “statistic system may be readily implemented to include one or more computer processors … perform the steps of the various process methods”).
	However, modified Spiegel does not explicitly disclose acquiring total number of identified predictive spectral events; performing linear regression analysis resulting in a slope of spectral event values over time; correlating the slope with likelihood of a gastrointestinal impairment occurring; and providing a user with a risk level based on the likelihood.
	Marshall further teaches a method of detecting bowel sounds, identifying a plurality of bowel sounds within the signal, and identifying features from the sounds to determine a statistical distribution to provide an indication of the existence of non-existence of a GI condition (para. [0009]). Marshall further teaches the signals are converted to obtain a frequency spectrum (para. [0107]), and a linear regression model is applied to predict the probability of the recorded audio being positive (para. [0163]). Marshall further teaches that the GI determiner compares the calculated value to a threshold in order to determine if a patient may have a GI disorder (para. [0193]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processing and memory system disclosed by modified Spiegel to additionally include an analysis system to compare a calculated value to a threshold in order to make a binary prediction. Marshall teaches that the statistical analysis allows for providing an indication of the existence or non-existence of a GI disorder by comparing the analysis with reference parameters (para. [0021]). Further, one of ordinary skill in the art would recognize that spectral analysis is one of many common analysis methods.
Regarding Claim 12, modified Spiegel discloses the method of claim 11, wherein the mitigating step comprises adjusting the number of identified predictive spectral events by accounting for the false signals due to ambient noise, resulting in the total number of identified predictive spectral events (para. [0076-0077], “environmental noise or other physiological phenomena not associated with motility must be discriminated against … signal power is applied in discrimination where signal power exceed a threshold indicates presence of noise … regions of time displaying excessive noise signal power are removed from consideration”, therefore, the total number of identified events is the number of events minus the discriminated events).
Regarding Claim 13, modified Spiegel discloses the method of claim 11, wherein the performing step comprises providing a time stamp and writing the total number of identified spectral events to a buffer of the device (Fig. 11, para. [0041], “memory for storing the acquired data...”, and para. [0056], the acquired data is stored within a memory, which includes the number of events which is collected over time).
Regarding Claim 14, modified Spiegel discloses the method of claim 13, wherein the linear regression analysis is performed using the buffered data (para. [0065], “statistics networking enables access to software services for data storage, data distribution, and computation”, acquired data can be stored in a memory and the statistics software can acquired data from a memory).
Regarding Claim 15, modified Spiegel discloses the method of claim 11.
However, modified Spiegel does not explicitly disclose wherein the correlating step is performed by comparing the slope value with data correlating the slope with the likelihood of a later occurring gastrointestinal impairment.
Marshall further teaches that the GI determiner compares the calculated value to a threshold in order to determine if a patient may have a GI disorder (para. [0193]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processing and memory system disclosed by modified Spiegel to additionally include an analysis system to compare a calculated value to a threshold in order to make a binary prediction. Marshall teaches that the statistical analysis allows for providing an indication of the existence or non-existence of a GI disorder by comparing the analysis with reference parameters (para. [0021]). 
Regarding Claim 16, modified Spiegel discloses the method of claim 11, wherein the method further comprises a step of warning the user if the analyzing for false signals indicates mitigation is necessary (para. [0077], “abdominal statistics signal processing programming may also include routines for selection and discrimination based on one or more criteria … signal power exceeding threshold …”, Fig. 17, para. [0076], and para. [0064]).
Regarding Claim 17, modified Spiegel discloses the method of claim 16, wherein the warning is provided with a warning indicator as part of the device, wherein the warning indicator is selected from the list comprising a light, a noise, a graphic on the user interface display, or combinations thereof (Fig. 18, “noise”, para. [0115], and para. [0121], “indicators of excessive noise”).
Regarding Claim 20, modified Spiegel discloses the device of claim 1, wherein the device comprises a warning indicator for false signals due to excess ambient noise (Fig. 18, “noise”, para. [0115], and para. [0121], “indicators of excessive noise”).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Spiegel et al. (Pub. No. US 2017/0340306) (previously cited), hereinafter referred to as Spiegel, in view of Mansy et al. (Pub. No. US 2004/0032957) (previously cited), hereinafter referred to as Mansy, in view of Marshall et al. (Pub. No. US 2021/0000442) (previously cited), hereinafter referred to as Marshall, as applied to claim 16 above, and further in view of Rogers et al. (Pub. No. US 2015/0119758) (previously cited), hereinafter referred to as Rogers.
Regarding Claim 18, modified Spiegel discloses the method of claim 16.
However, modified Spiegel does not explicitly disclose wherein the warning step is activated by: 1) a preset ambient noise decibel level from a secondary audio collection device; 2) analysis of a signal-to-noise ratio from a primary audio collection device versus a secondary audio collection device; 3) processing the noise received by the secondary audio collection device for false-triggering of a spectral event above a preset threshold.
Rogers teaches of a method for reducing the impact of noise vibrations at the transducer (Abstract). Rogers further teaches of using a transducer assembly and a reference sensor remote from the assembly for providing an anti-noise signal (para. [0009]). Rogers further teaches collecting ambient noise from a secondary audio collection device (Fig. 1, element 110a, para. [0030], para. [0033]), analyze and identify characteristics of noises within the reference signal (para. [0035]), and process the acquired noise to filter and remove false signals (para. [0037]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by modified Spiegel to explicitly record ambient noise from a second audio device, analyze the primary and second audio signals, and process the signals if the ambient noise is above a certain level. Rogers teaches that using a reference sensor to remove ambient noise allows for both the transducer and reference sensor so that both periodic and sporadic noise can be accounted for and the transducer can benefit from improved signal-to-noise ratio prior to downstream signal processing (para. [0005]). Further, one of ordinary skill would have recognized that removing ambient noise before signal processing will allow for more accurate results in a prediction. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Spiegel et al. (Pub. No. US 2017/0340306) (previously cited), hereinafter referred to as Spiegel, in view of Mansy et al. (Pub. No. US 2004/0032957) (previously cited), hereinafter referred to as Mansy, in view of Marshall et al. (Pub. No. US 2021/0000442) (previously cited), hereinafter referred to as Marshall, as applied to claim 11 above, and further in view of John W. Cromwell (Pub. No. US 2013/0035610) (previously cited), hereinafter referred to as Cromwell.
Regarding Claim 19, modified Spiegel discloses the method of claim 11.
However, modified Spiegel does not explicitly disclose wherein the predictive spectral event is MH4.
	Cromwell teaches of a method of determining a risk for gastrointestinal impairment in patients using a patient’s intestinal sounds and identifying discrete acoustic spectral events within the intestinal sounds (para. [0014]). Cromwell further teaches of identifying MH4 spectral events within the analysis (para. [0034]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by modified Spiegel to explicitly disclose predicting MH4 events within the recorded and analyzed spectral events. Cromwell teaches that the number of MH4 events occurring within a period of time can indicate a risk level of gastrointestinal impairment (para. [0034-0035]). One of ordinary skill would have recognized that detecting MH4 events is one of many different spectral events to detect in order to predict gastrointestinal impairment.
Response to Arguments
Applicant's arguments filed 10/10/2022 have been fully considered but they are not persuasive.
Applicants have argued on pages 7-8 of Remarks, filed 10/10/2022, that one of ordinary skill in the art would not incorporate the diaphragm of Mansy into the device of Spiegel because “Spiegel is already configured with a sealing component to prevent moisture from entering the sensor, i.e., an adhesive bandage … adding the diaphragm element of Mansy to Spiegel would be redundant”.
The Examiner respectfully disagrees. While Spiegel does teach an adhesive attachment (para. [0042] and para. [0045]), the adhesive attachment of Spiegel allows for rapid deployment of the sensor in a way that enables disposable patient-contacting devices to eliminate the need for cleaning and disinfecting (para. [0045]). However, as reiterated from the previous rejections, and recited above, Mansy teaches of a diaphragm that has two purposes, separate from attaching the sensor to the patient. Mansy teaches that the addition of the diaphragm allows for sealing the chamber from outside elements, but also seals the opening to form a chamber, which provides an acoustic load to improve the acoustic coupling of the transducer and improve the acoustic sensitivity (para. [0022]). Therefore, it would not be redundant to one of ordinary skill in the art to incorporate the diaphragm and housing of Mansy to Spiegel, as the diaphragm has separate utility from the bandage of Spiegel.
Applicants have argued on page 8 of Remarks, filed 10/10/2022, that “Spiegel is already configured with a vibration actuator that induces vibrations into the sensor housing”, and incorporating the diaphragm of Mansy into Spiegel would either “be redundant to Spiegel”, “change the principle operation of Spiegel”, or “produce a device that is inoperative”.
The Examiner respectfully disagrees. As reiterated from the previous Reponses to Arguments, the vibration actuator of Spiegel is used to detect if the sensor is properly attached to the user in order to start recording gastrointestinal sounds through the sensor (Fig. 6, element 120, para. [0048], [0053], [0061]). Further, the received waveform due to the vibration actuator (see Fig. 10 and para. [0053], “0.02 amplitude”) is significantly smaller in amplitude than of an actual motility waveform (see Fig. 11). Therefore, incorporating a diaphragm would not change the principle of operation of Spiegel and would not produce a device that is inoperative, since the vibration actuator is not used in the detection of gastrointestinal sounds beyond determining if the sensor is properly attached. Incorporating a diaphragm would still allow for the vibration actuator and the acoustic sensor to determine if the sensor is properly attached to the user. Instead, as recited and repeated in the rejection above one of ordinary skill would recognize that the addition of a diaphragm would allow for an additional seal from outside elements while also increasing and improving the acoustic sensitivity of the sensor to provide sensor results.
Applicants have argued on pages 8-9 of Remarks, filed 10/10/2022, “one of ordinary skill would not have combined Spiegel, Mansy, and Marshall, to use the logistic regression analysis of Marshall” because “Spiegel is configured with at most two sensor arrays … whereas the invention of Marshall requires at least four detection sensors”. 
The Examiner respectfully disagrees. Applicants arguments that Marshalls algorithm would not work with less than four sensors is not commensurate in scope with the claimed invention. The claimed invention does not require less than four sensors. Further, Marshall teaches that the sound detector may comprise at least two acoustic sensors (para. [0030]). Further, while Marshall teaches at least two acoustic sensors, the algorithm is applied to each of the sensors separately in order to determine GI sounds in different quadrants of the patient (para. [0160]). Therefore, one of ordinary skill would recognize that the algorithm taught by Marshall would still would with any number of sensors. 
Applicants have argued on page 9 of Remarks, filed 10/10/2022, “Marshall is drawn to determining whether a subject is likely to have irritable bowel syndrome or disease … whereas the present invention is drawn to predicting the likelihood of gastrointestinal impairment … which is a common occurrence following surgical procedures”, and “one of ordinary skill in the art would not recognize irritable bowel syndrome or disease as ‘gastrointestinal impairment’”.
The Examiner respectfully disagrees. Applicants arguments are not commensurate in scope with the claimed invention. The claims do not require the device to be used following a surgical procedure. Further, Marshall teaches the regression analysis allows for providing an indication that a patient may have a gastrointestinal condition or may have healthy bowels, based on the patient’s bowel sounds (para. [0008-0009]), and teaches in embodiments the conditions can be irritable bowel syndrome and inflammatory bowel disease (para. [0018-0019]). One of ordinary skill would recognize that irritable bowel syndrome, inflammatory bowel disease, and other gastrointestinal conditions are specific examples of an overarching gastrointestinal impairment, as they impair the function of the gastrointestinal system. 
Conclusion
The prior art made of record and not relied upon for the rejection above is considered pertinent to applicant's disclosure:
Hsu et al. (Pub. No. US 2019/0216420), hereinafter referred to as Hsu, teaches of an intestinal audio analysis device (Abstract, Fig. 4, para. [0050]), with a patient interface (Fig. 2B, element 200, para. [0034]), a diaphragm adapted to vibrate in response to sounds (Fig. 2B, element 212, para. [0034]), an acoustic chamber to receive acoustic pressure waves and amplify sounds (Fig. 2B, element 204, para. [0034]), an audio collection device (Fig. 2B, element 206, para. [0034-0036]), a housing with a computer and memory with an algorithm (Fig. 7, elements 750, 752, 754, 764, para. [0055], [0061], [0063], [0066], [0067]), a user interface with a display (Fig. 7, element 758, para. [0061]), and a secondary audio collection device to collect ambient noise (Fig. 2B, element 208, para. [0035-0037]).
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907. The examiner can normally be reached Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.W.K./Examiner, Art Unit 3791

/MATTHEW KREMER/Primary Examiner, Art Unit 3791